DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 12, 25, 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis (US 20150146493).
As to claim 1, Davis discloses a memory chip comprising: 
a plurality of memory banks (fig. 2, memory 240, 278, 279); 
a data storage (par. 35 “known location in the NVRAM”) configured to store access information indicative of access operations for one or more segments of the plurality of memory banks (par. 35 “a refresh time may be recorded”); and 
a refresh controller (par. 32 “by memory controller”) configured to perform a refresh operation of the one or more segments based, at least in part, on the stored access information (fig. 3).
As to claim 5, Davis discloses the memory chip of claim 1, wherein the one or more segments include at least one row of memory structures within the plurality of memory banks (fig. 2 memory 278, 279).
As to claim 6, Davis discloses the memory chip of claim 1, further comprising a timer (par. 35 “time source”), and wherein the refresh controller is configured to use an output of the timer in clearing the access information stored in the data storage after a threshold time interval (fig. 3 step 305).
As to claim 12, Davis discloses the memory chip of claim 1, wherein the plurality of memory banks comprise dynamic random access memory (DRAM) (Davis, par. 17, 22-23).
As to claims 25, 28, all the same elements of claims 1, 6 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claims 1, 6 applies equally as well to claim 25, 28.
Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang (US 20120075947).
As to claim 20, Kang discloses a memory chip having a software-configurable memory refresh control, the memory chip (par. 121) comprising: 
a plurality of memory banks (fig. 11, memory 100s) and a plurality of memory segnments included in each of the plurality of memory banks (par 48 pages); 
a refresh controller (fig. 2 refresh engines) including a data storage element storing at least one memory refresh pattern (fig. 9A-B) to be implemented in refreshing the plurality of memory segments included in each of the plurality of memory banks (par. 110), and wherein the memory refresh pattern is configurable using software to identify which of the plurality of memory segments in a particular memory bank are to be refreshed during a refresh cycle and which of the plurality of memory segments in the particular memory bank are not to be refreshed during the refresh cycle (par. 110 “indicate necessity or non necessity of a self refresh”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 26 are rejected under 35 U.S.C. 103 as being obvious over Davis (US 20120066438)
As to claim 2, Davis discloses the memory chip of claim 1, wherein the data storage includes a timestamp storage configured to store a refresh time indicator indicative of a time at which the one or more segments of the plurality of memory banks were last refreshed (par. 35). Davis does not disclose a timestamp register. However, using registers as high-speed memory to store data before processing would have been well-known to one of ordinary skill in the art before the effective filing date of the claimed invention (see “Registers” as an extrinsic evidence).  Therefore, Examiner takes Official Notice of the use of the time stamp register in the art would be within the level of ordinary skill in the at at the invention time to improve the performance of the system. 
As to claim 3, Davis discloses the memory chip of claim 2, wherein the refresh controller is configured to skip a refresh operation relative to the one or more segments of the plurality of memory banks if the refresh time indicator indicates a last refresh time within a predetermined time threshold (Fig. 3, step 303, par. 32).
As to claim 26, all the same elements of claim 2are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 26.
Claims 4, 7, 9, 11, 27, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Song (US 6094705).
As to claim 4, Davis discloses the memory chip of claim 3, wherein the refresh controller, after skipping a refresh operation relative to the one or more segments, is configured to alter the stored refresh time indicator associated with the one or more segments such that during a next operation cycle, the one or more segments will be refreshed. In the same field of art (memory), Song discloses a system comprises providing a plurality of valid bits, each of the valid bits being associated with a row of the memory device and detecting when data access is performed with a row of the device (abstract). In one embodiment, Song further discloses that during a periodic refresh interval, an actual refresh operation is skipped and the bit is cleared after the interval has ended (col 2 lns 35-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis and Song, by configuring the refresh controller, after skipping a refresh operation relative to the one or more segments, to alter the stored refresh time indicator associated with the one or more segments such that during a next operation cycle, the one or more segments will be refreshed. The motivation is to efficiently reduce power of the system (par. 5).
As to claim 7, Davis discloses the memory chip of claim 1, but does not disclose wherein the data storage comprises at least one bit register associated with the one or more segments, wherein a state of the at least one bit register is configured to be changed in response to the one or more segments being accessed, and wherein the refresh controller is configured to skip a refresh of the one or more segments based on the state of the at least one bit register. In the same field of art (memory), Song discloses a system comprises providing a plurality of valid bits, each of the valid bits being associated with a row of the memory device and detecting when data access is performed with a row of the device (abstract). In one embodiment, Song further discloses a data storage comprises at least one bit register associated with the one or more segments (col 2 lns 23-25), wherein a state of the at least one bit register is configured to be changed in response to the one or more segments being accessed, and wherein the refresh controller is configured to skip a refresh of the one or more segments based on the state of the at least one bit register (col 2 lns 35-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis and Song, by comprising at least one bit register associated with the one or more segments, wherein a state of the at least one bit register is configured to be changed in response to the one or more segments being accessed, and wherein the refresh controller is configured to skip a refresh of the one or more segments based on the state of the at least one bit register. The motivation is to efficiently reduce power of the system (par. 5).
As to claim 8, Davis/Song discloses the memory chip of claim 7, wherein access to the one or more segments includes a write operation associated with the one or more segments (Song, col 2 lns 5-15 “write command”).
As to claim 9, Davis/Song discloses the memory chip of claim 7, but does not disclose the chip further comprising a timer, and wherein the refresh controller is configured to reset the at least one bit register after a threshold time interval (Song col 2 lns 15-21). 
As to claim 11, Davis/Song discloses the memory chip of claim 7, but does not disclose the chip further comprising a timer (Davis, par. 35 “time source”), and wherein the refresh controller is configured to use an output of the timer in clearing the access information stored in the data storage after a threshold time interval (par. 36).
As to claims 27, 29, 30, all the same elements of claims 4, 7, 9 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claims 4, 7, 9 applies equally as well to claims 27, 29, 30.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Song and further in view of Ohsawa (US 20070133330).
	As to claim 10, Davis/Song discloses the memory chip of claim 7, wherein the refresh controller comprises a row counter (count 30) configured to assist in updating a bit table associated with the plurality of memory banks (fig. 1 valid bits 0… 2047) based, at least in part, on the state of the at least one bit register (col 2 lns 15-20), and wherein the refresh controller further includes a refresh gate (refresh control 24) configured to control whether a refresh to the one or more segments occurs based a corresponding value stored in the bit table (col 2 lns 35-40). Davis/Song does not disclose an adder as in the claim. In the same field of art (memory), Ohsawa discloses a semiconductor memory device includes a memory cell array including memory cells, word lines, bit lines, a counter cell array including counter cells (abstract). In one embodiment, Ohsawa further discloses a row counter (par. 43 row address counter) and an adder (par. 44, half adder) configured to output a request signal (par. 44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis/Song and Ohsawa, by configuring the refresh controller with a row counter and an adder to assist in updating a bit table associated with the plurality of memory banks based, at least in part, on the state of the at least one bit register, and wherein the refresh controller further includes a refresh gate configured to control whether a refresh to the one or more segments occurs based a corresponding value stored in the bit table.  The motivation is to improve data reliability of the system (par. 6).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Song and further in view of Lien et al (US 20160350183).
	As to claim 13, Davis/Song discloses the memory chip of claim 7, but does not disclose the chip further comprising a sense amplifier configured to access the one or more segments and communicate with the refresh controller configured to update the state of the at least one bit register. In the same field of art (memory), Lien discloses a system that includes a first and second memory array with a controller (abstract). In one embodiment, Lien further discloses a sense amplifier configured to access one or more segments and communicate with a refresh controller configured to update the state of the at least one bit register (par. 42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis/Song and Lien, by comprising a sense amplifier to access the one or more segments and to communicate with the refresh controller configured to update the state of the at least one bit register.  The motivation is to improve data reliability of the system (par. 4).
As to claim 14, Davis/Song discloses the memory chip of claim 7, but does not disclose wherein the refresh controller is integrated with a memory controller for the plurality of memory banks. In the same field of art (memory), Lien discloses a system that includes a first and second memory array with a controller (abstract). In one embodiment, Lien further discloses a refresh controller is integrated with a memory controller for the plurality of memory banks (fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis/Song and Lien, by comprising the refresh controller integrated with a memory controller for the plurality of memory banks.  The motivation is to improve data reliability of the system (par. 4).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Song and further in view of Kang.
As to claim 15, Davis/Song discloses the memory chip of claim 1, but does not disclose the limitations in claim 15. In the same field of art (memory), Kang discloses a semiconductor device that includes at least one memory bank and a self-refresh controller configured to generate a refresh address and to output a row address for a page to be refreshed (abstract). In one embodiment, Kang further discloses a chip (par. 121 “package””) further comprising:
a processing array (fig.6 self-refresh controller of memory 100-100”) disposed on a same substrate (par. 122 “memory card”) as the plurality of memory banks (memory 100-100”), 
the processing array including a plurality of processor subunits (fig. 6 controller 150, decoder 160), each one of the processor subunits being associated with a corresponding, dedicated one of the plurality of memory banks (fig. 6);
a first plurality of buses (fig. 11), each connecting one of the plurality of processor subunits to its corresponding, dedicated memory bank (Note: Cmd/data/address buses to memory 100); and
	a second plurality of buses (fig. 11), each connecting one of the plurality of processor subunits to another of the plurality of processor subunits (Note: Cmd/data/address buses to memory 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis/Song and Kang.  The motivation is to improve data reliability of the system (par. 4).
As to claim 16, Davis/Song discloses the memory chip of claim 1, but does not disclose the limitations in claim 16. In the same field of art (memory), Kang discloses a semiconductor device that includes at least one memory bank and a self-refresh controller configured to generate a refresh address and to output a row address for a page to be refreshed (abstract). In one embodiment, Lien further discloses a chip (par. 121 “package””) further comprising:
	a processing array (fig. 6 controller 150, decoder 160) disposed on a same substrate (par. 122 “memory card”) as the plurality of memory banks (memory 100-100), the processing array including a plurality of logic portions each including an address generator (fig. 4 address generator 210), wherein each one of the address generators is associated with a corresponding, dedicated one of the plurality of memory banks (par. 68); and
	a plurality of buses, each connecting one of the plurality of address generators to its corresponding, dedicated memory bank (fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis/Song and Kang.  The motivation is to improve data reliability of the system (par. 4).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Song and further in view of Loughner et al (US 20100005220, Loughner).
As to claim 17, Davis/Song discloses the memory chip of claim 1, but does not disclose the limitations of claim 17. In the same field of art (memory), Loughner discloses a memory module that includes a first group of memory devices arranged in one or more ranks and a second group of memory devices arranged in one or more ranks (abstract). In one embodiment, Loughner further discloses a chip further comprising:
a processing array (array of hub 104) disposed on a same substrate (par. 95, 102 “semiconductor”; par. 84, 86 “into a substrate”, “same substrate”) as the plurality of memory banks (memory 103s), the processing array including a plurality of processor subunits (fig. 1 hubs 104), each one of the processor subunits being associated with a corresponding, dedicated one of the plurality of memory banks (Note: each hub corresponds to each bank 103); and
	a plurality of buses (fig. 1 Buses between hubs 104), each one of the plurality of buses connecting one of the plurality of processor subunits to at least another one of the plurality of processor subunits (see fig. 1),
	wherein the plurality of buses are free of timing hardware logic components (fig. 3. No timing hardware logic components in hubs 104) such that data transfers between processor subunits and across corresponding ones of the plurality of buses are uncontrolled by timing hardware logic components (par. 36. Note: The data transfer between hubs 104 does not require timing hardware logic components because of “spare” differential signal pair and direct connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis/Song and Loughner.  The motivation is to improve the speed of the system (par. 5).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US 20020169921) in view of Kang.
	As to claim 18, Saitoh  discloses a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to:
receive higher-level computer code (par. 58 “received read requests for N or less data blocks”);
	identify a plurality of memory segments distributed over a plurality of memory banks associated with a memory (fig. 1 device 101) to be accessed by the higher-level computer code (“selects a memory bank capable being read in the same memory cycle from the memory banks 104 in which the data block specified by the respective read requests”);
assess the higher-level computer code to identify a plurality of memory read commands to occur over a plurality of memory access cycles (par. 57 “respective read requests”); and 
cause a distribution of data, associated with the plurality of memory read commands, across each of the plurality of memory segments such that each of the plurality of memory segments is accessed during each of the plurality of memory access cycles (par. 57, “data blocks should be read from the memory banks 104 corresponding to the read requests”).
Saitoh does not discloses a memory chip. In the same field of art (memory), Kang discloses a semiconductor device that includes at least one memory bank and a self-refresh controller configured to generate a refresh address and to output a row address for a page to be refreshed (abstract). In one embodiment, Kang further discloses a chip (par. 121 “package”) further comprising a plurality of memory bank (fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saitoh and Kang.  The motivation is to improve data reliability of the system (par. 4).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Yoon et al (US 20120066438).
	As to claim 19, Saitoh discloses a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to: 
receive higher-level computer code (par. 58 “received read requests for N or less data blocks”);
	identify a plurality of memory segments distributed over a plurality of memory banks associated with a memory (fig. 1 device 101) to be accessed by the higher-level computer code (“selects a memory bank capable being read in the same memory cycle from the memory banks 104 in which the data block specified by the respective read requests”);
assess the higher-level computer code to identify a plurality of memory access commands each implicating one or more of the plurality of memory segments (par. 57 “respective read requests”); 
Saitoh does not disclose the tracking and introducing steps. In the same field of arts (memory), Yoon discloses a memory device includes a control module to determine first data blocks needing a garbage collection, to determine second data blocks needing memory refresh (abstract). In one embodiment, Yoon further discloses a memory chip (fig. 3, par. 57) and instructions to perform the steps of, based on analysis of a memory access command (par. 54 “read command”) and for each memory segment among the plurality of memory segments (fig. 6 s104, s106), track an amount of time that would accrue from a last access to the memory segment (fig. 7 S128) and, in response to a determination that an amount of time since a last access for any particular memory segment would exceed a predetermined threshold (S128), introduce into the higher-level computer code at least one of a memory refresh command or a memory access command configured to cause an access to the particular memory segment (S120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saitoh and Yoon, by comprising the steps of: based on analysis of the memory access commands and for each memory segment among the plurality of memory segments, track an amount of time that would accrue from a last access to the memory segment; and 
in response to a determination that an amount of time since a last access for any particular memory segment would exceed a predetermined threshold, introduce into the higher-level computer code at least one of a memory refresh command or a memory access command configured to cause an access to the particular memory segment.
The motivation is to efficiently managing data and power of the system (par. 3).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang and in view of Cho et al (US 20170062040)
	As to claim 21, Kang discloses the memory chip of claim 20, but does not disclose the limitations in claim 21. Instead, Kang discloses the refresh pattern and its operating method is performed by software (par. 133). In the same field of arts (memory), Cho discloses dynamic random access memory (DRAM) device includes a memory cell array including a plurality of memory cells, a refresh controller configured to perform a plurality of refresh operations on the plurality of memory cells in response to a plurality of refresh commands from an external device, and a refresh counter configured to count a number of the refresh commands for a fixed period of time and compare the counted number with a threshold (abstract). In one embodiment, Cho further discloses a refresh pattern comprises a table (fig. 6 refresh table ) including a plurality of memory segment identifiers (row_1, row_8), and wherein the plurality of memory segment identifiers are assigned to identify ranges of the plurality of memory segments in a particular memory bank that are to be refreshed during a refresh cycle and ranges of the plurality of memory segments in the particular memory bank that are not to be refreshed during the refresh cycle (par. 93). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Cho, by comprising a refresh pattern with a table including a plurality of memory segment identifiers, and wherein the plurality of memory segment identifiers are assigned by the software to identify ranges of the plurality of memory segments in a particular memory bank that are to be refreshed during a refresh cycle and ranges of the plurality of memory segments in the particular memory bank that are not to be refreshed during the refresh cycle. The motivation is to efficiently reduce the power of the system (par. 5).
As to claim 22, Kang/Cho discloses the memory chip of claim 21, wherein the plurality of memory segments are arranged in rows (Cho, fig. 6 row_1, row_8), and each memory segment identifier is configured to identify a particular location within a row of memory where a memory refresh should either begin or end (par. 93).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kang and in view of Cho and further in view of Lee et al (US 20110069572)
	As to claim 23, Kang/Cho discloses the memory chip of claim 21, but does not disclose the limitations in claim 23. In the same field of arts (memory), Lee discloses dynamic random access memory (DRAM) device includes a memory cell array including a plurality of memory cells, a refresh controller configured to perform a plurality of refresh operations on the plurality of memory cells in response to a plurality of refresh commands from an external device, and a refresh counter configured to count a number of the refresh commands for a fixed period of time and compare the counted number with a threshold (abstract). In one embodiment, Lee further discloses a data storage element of the refresh controller includes a plurality of memory refresh patterns (fig. 15) each representing a different refresh pattern for refreshing the plurality of memory segments included in a memory bank, and wherein the refresh controller is configured to allow selection of which of the plurality of memory refresh patterns to implement during a particular refresh cycle (par. 99). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang/Cho and Lee, by comprising the data storage element of the refresh controller which includes a plurality of memory refresh patterns each representing a different refresh pattern for refreshing the plurality of memory segments included in each of the plurality of memory banks, and wherein the refresh controller is configured to allow selection of which of the plurality of memory refresh patterns to implement during a particular refresh cycle. The motivation is to efficiently reduce the complexity and the power of the system (par. 6).
Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Kang and in view of Cho.
As to claim 24, Kang/Cho discloses the memory chip of claim 21, but does not disclose wherein the data storage element comprises a plurality of configurable registers. However, using registers as high-speed memory to store data before processing would have been well-known to one of ordinary skill in the art before the effective filing date of the claimed invention (see “Registers” as an extrinsic evidence).  Therefore, Examiner takes Official Notice of the use of the time stamp register in the art would be within the level of ordinary skill in the at the invention time to improve the performance of the system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184  



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184